Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER'S AMENDMENT
1.	This application is in condition for allowance except for the presence of claims 12-20 non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.
2.	Cancel claims 12-20.

Allowable Subject Matter


3.	Claims 1-11 are allowed.
4. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "selectively etching the silicon base by using the second sidewall spacer and the phase change material layer as a mask, such that a third stack is formed on the substrate, wherein the third stack comprises a second silicon portion below the first silicon portion, and the second stack; and performing a lateral plasma ion implantation by using the second sidewall spacer as a mask, such that a doped region is formed in the second silicon portion, wherein a conductivity of the doped region is different from a conductivity of the first semiconductor layer” (claim 1) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
5. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2021/0175412-discloses a method for forming a magnetic memory device, comprising: providing a substrate; forming at least a magnetic tunneling junction (MTJ) stack on substrate and etching MTJ stack in a high-density plasma chemical vapor deposition (HDPCVD) chamber to pattern MTJ stack into MTJ elements, wherein each of MTJ elements comprises a reference layer, a tunnel barrier layer, and a free layer, and wherein reference layer comprises at least one sub-layer that protrudes beyond a sidewall of tunnel barrier layer, and wherein tunnel barrier layer protrudes beyond a sidewall of at least one sub-layer of free layer; and forming an in-situ sidewall protection layer when etching said MTJ stack, comprising: forming at least a first sidewall spacer on sidewall of free layer; forming at least a second sidewall spacer on first sidewall spacer and sidewall of tunnel barrier layer; and forming at least a third sidewall spacer on second sidewall spacer and at least a sidewall of at least one sub-layer of reference layer.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818